EXHIBIT 10.6


CYBERONICS, INC.
1998 STOCK OPTION PLAN
NOTICE OF STOCK OPTION GRANT
(Standard Vesting)


NAME:                      Randal L. Simpson


You have been granted an option (the “Option“) to purchase Common Stock of
Cyberonics, Inc. (the “Company”) as follows:


Date of Grant:
October 22, 2007
   
Exercise Price:
$23.00
   
Number of Shares Subject to Option:
334
   
Type of Option:
Nonstatutory Stock Option
   
Vesting Start Date:
February 1, 2000
   
Expiration Date:
February 1, 2010
   
Exercise Schedule:
The Option shall be exercisable at any time prior to the Expiration Date or
earlier termination as to shares which are vested in accordance with the Vesting
Schedule below.
   
Termination Period:
Option may be exercised for up to 90 days after termination of employment or
consulting relationship except as set out in Sections 7 and 8 of the Stock
Option Agreement (but in no event later than the Expiration Date).
   
Vesting Schedule:
1/60th of the Shares subject to the Option shall vest each month after the
Vesting Commencement Date until the Option is fully vested, subject to the
Optionee continuing to be a Service Provider on such dates.



OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S STOCK


--------------------------------------------------------------------------------



OPTION PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON
OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY
THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S OR THE COMPANY’S
RIGHT TO TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY RELATIONSHIP AT ANY
TIME, WITH OR WITHOUT CAUSE.


By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Company’s 1998 Stock Option Plan and the Stock
Option Agreement, all of which are attached and made a part of this document.



 
OPTIONEE:
 
CYBERONICS, INC.
                 
/s/ Randal L. Simpson
 By:
/s/ GEORGE E. PARKER III
     
George E. Parker, III
     
Vice President, Human Resources
         
Date:_____________________________________________________________
 Date:
 
         
Address:
             
 
             
 
           






2

--------------------------------------------------------------------------------



Cyberonics, Inc.
 
STOCK OPTION AGREEMENT
 
1.           Grant of Option.  Cyberonics, Inc., a Delaware corporation (the
“Company”), hereby grants to the Optionee named in the Notice of Grant (the
“Optionee”), an option (the “Option”) to purchase a total number of shares of
Common Stock (the “Shares”) set forth in the Notice of Grant, at the exercise
price per share set forth in the Notice of Grant (the “Exercise Price”) subject
to the terms, definitions and provisions of the Company’s 1998 Stock Option Plan
(the “Plan”) which is incorporated herein by reference.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Option.
 
This Option is a Nonstatutory Stock Option, and is not intended to qualify as an
Incentive Stock Option as defined in Section 422 of the Code.
 
2.           Adjustments for Stock Splits, Recapitalization.
 
(a)           The Exercise Price and number of Shares subject to this Option (as
set forth on the Notice of Grant) shall be subject to adjustment as follows: If
the Company at any time (i) subdivides (by any stock split, stock dividend or
otherwise) the Common Stock into a greater number of shares, the Exercise Price
in effect immediately prior to such subdivision will be proportionately reduced
and the number of Shares issuable shall be proportionately increased, and (ii)
if the Company at any time combines (by reverse stock split or otherwise) the
Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Shares issuable shall be proportionately decreased.
 
(b)           If at any time while this Option is outstanding there shall be any
reclassification or conversion of the Common Stock into another class of
securities (other than a sub-division or combination or shares provided for in
the preceding paragraph), the Optionee shall thereafter be entitled to receive,
during the term hereof and upon payment of the Exercise Price, the number of
shares of stock to which a holder of the Common Stock would have been entitled
upon such reclassification or conversion had the Optionee exercised this Option
immediately prior to such reclassification or conversion.
 
3.           Exercise of Option.  This Option shall be exercisable during its
term in accordance with the Exercise Schedule set out in the Notice of Grant and
with the provisions of Section 10 of the Plan as follows:
 
(a)           Right to Exercise.
 
(i)           This Option may not be exercised for a fraction of a share.
 
(ii)           In the event of Optionee’s death, disability or other termination
of employment, the exercisability of the Option is governed by Sections 6, 7 and
8 below.
 
(iii)           In no event may this Option be exercised after the Expiration
Date of this Option as set forth in the Notice of Grant.
 


--------------------------------------------------------------------------------



(b)           Method of Exercise.  This Option shall be exercisable by execution
and delivery of the Exercise Notice and Stock Purchase Agreement (the “Exercise
Notice”) in the form attached as Exhibit A.  Such written notice shall be signed
by the Optionee and shall be delivered in person or by certified mail to the
Secretary of the Company.  The written notice shall be accompanied by payment of
the Exercise Price.  This Option shall be deemed to be exercised upon receipt by
the Company of such written notice accompanied by the Exercise Price.
 
4.           Method of Payment.  Payment of the Exercise Price shall be by:
 
(i)           cash; or
 
(ii)           check; or
 
(iii)           delivery of a properly executed Exercise Notice together with
such other documentation as the Administrator and the broker, if applicable,
shall require to effect an exercise of the Option and immediate sale of the
Shares through a broker which provides for delivery to the Company from the sale
or loan proceeds of the Exercise Price; or
 
(iv)           any combination of the foregoing methods of payment.
 
5.           Restrictions on Exercise.  This Option may not be exercised if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including the
requirements of any stock exchange upon which the Shares may then be listed and
including any rule under Part 207 of Title 12 of the Code of Federal Regulations
(“Regulation G”) as promulgated by the Federal Reserve Board.  As a condition to
the exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.
 
6.           Termination of Relationship.  In the event of termination of
Optionee’s consulting relationship or Continuous Status as an Employee, Optionee
may, to the extent otherwise so entitled at the date of such termination (the
“Termination Date”), exercise this Option during the Termination Period set out
in the Notice of Grant.  To the extent that Optionee was not entitled to
exercise this Option at the date of such termination, or if Optionee does not
exercise this Option within the time specified herein, the Option shall
terminate.
 
7.           Disability of Optionee.  Notwithstanding the provisions of Section
6 above, in the event of termination of an Optionee’s consulting relationship or
Continuous Status as an Employee as a result of total and permanent disability
(as defined in Section 22(e)(3) of the Code), Optionee may, but only within
twelve (12) months from the date of termination of employment (but in no event
later than the Expiration Date of this Option as set forth in the Notice of
Grant), exercise the Option to the extent otherwise so entitled at the date of
such termination.: To the extent that Optionee was not entitled to exercise the
Option at the date of termination, or if Optionee does not exercise such Option
(to the extent otherwise so entitled) within the time specified herein, the
Option shall terminate.
 

2

--------------------------------------------------------------------------------



8.           Death of Optionee.  In the event of the death of Optionee during
the term of this Option and while an Employee or Consultant or within ninety
(90) days following termination of Optionee’s employment/consultancy
relationship with the Company, this Option may be exercised at any time within
twelve (12) months following the date of death (but in no event later than the
Expiration Date), by Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent the
Optionee could exercise the Option at the date of death.
 
9.           Non-Transferability of Option.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by him.  The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.
 
10.           Term of Option.  This Option may be exercised only prior to the
Expiration Date set out in the Notice of Grant, and may be exercised during such
term only in accordance with the Plan and the terms of this Option..
 
11.           Tax Consequences.  Set forth below is a brief summary as of the
date of this Option of some of the federal tax consequences of exercise of this
Option and disposition of the Shares.  THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE, OPTIONEE SHOULD CONSULT
A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES,
 
(a)           Exercise of Option.  Upon exercise of this Option, the Optionee
will be treated as having received compensation income (taxable at ordinary
income tax rates) equal to the excess, if any, of the fair market value of the
Shares on the date of exercise over the Exercise Price.  If Optionee is an
employee, the Company will be required to withhold from Optionee’s compensation
or collect from Optionee and pay to the applicable taxing authorities an amount
equal to a percentage of this compensation income at the time of exercise.
 
(b)           Disposition of Shares.  If Shares are held for at least one year,
any gain realized on disposition of the Shares will be treated as long-term
capital gain for federal income tax purposes.
 
12.           Change of Control.  Notwithstanding anything in the Plan to the
contrary, in the event of a Change of Control (as defined below), this Option
shall automatically become fully vested and exercisable immediately prior to the
Change of Control or for such earlier period as the Administrator may
provide.  A “Change of Control” means the happening of any of the following
events:
 
(i)           the acquisition by any “person,” as such term is used in Sections
13(d) and 14(d) of the Securities Exchange act of 1934, as amended (the
“Exchange Act”), other than the Company, a subsidiary of the Company or a
Company employee benefit plan of “beneficial ownership” (as defined in Rule
13d-3 under the Exchange act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities entitled to vote generally in the election of
directors; or
 

3

--------------------------------------------------------------------------------



(ii)           the consummation of a reorganization, merger, consolidation or
other form of corporate transaction or series of transactions, in each case,
with respect to which persons who were the shareholders of the Company
immediately prior to such reorganization, merger or consolidation or other
transaction do not, immediately thereafter, own more than 50% of the combined
voting power entitle to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting securities
in substantially the same proportions as their ownership immediately prior to
such event, or
 
(iii)           the sale or disposition by the Company of all or substantially
all the Company’s assets; or
 
(iv)           a change in the composition of the Board of Directors of the
Company, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of October 2, 2000, or (B) are elected, or
nominated for election, thereafter to the Board of Directors of the Company with
the affirmative votes of at least a majority of the Incumbent Directors at the
time of such election or nomination, but “Incumbent Director” shall not include
an individual whose election or nomination is in connection with (i) an actual
or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board or (ii) a plan or agreement to replace a majority of the then Incumbent
Directors; or
 
(v)           the approval by the Board of Directors or the stockholders of the
Company of a complete or substantially complete liquidation or dissolution of
the Company.
 
In addition to, or in lieu of, any provision of the Plan, the Administration,
with the approval of a majority of the Incumbent Directors, may provide that
this Option, if not exercised immediately prior to the Change of Control, shall
(x) terminate on such Change of Control, unless such Change of Control is
described in clause (iv) above, (y) be assumed by the successor (a parent
thereof) in any such merger or other corporate transaction, or (z) be
surrendered in exchange for equivalent substitution options or awards from the
successor (or a parent thereof).
 
OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S STOCK OPTION PLAN WHICH IS
INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH HIS OR HER RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE HIS OR HER EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE.
 

4

--------------------------------------------------------------------------------



EXHIBIT A
 
EXERCISE NOTICE AND STOCK PURCHASE AGREEMENT
 
Cyberonics, Inc.
100 Cyberonics Boulevard
Houston, Texas 77058


Attention: Secretary


1.           Exercise of Option.  Effective as of today, _______________, 20__,
the undersigned (“Optionee”) hereby elects to exercise Optionee’s option to
purchase ________ shares of the Common Stock (the “Shares”) of Cyberonics, Inc.
(the “Company”) under and pursuant to the Company’s 1998 Stock Option Plan, as
amended (the “Plan”) and the Stock Option Agreement dated __________________
(the “Option Agreement”).
 
2.           Representations of Optionee.
 
(a)           Optionee acknowledges that Optionee has received, read and
understood the Plan and the Option Agreement and agrees to abide by and be bound
by their terms and conditions,
 
(b)           Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares,
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.
 
3.           Rights as Stockholder.  Subject to the terms and conditions of this
Agreement, Optionee shall have all of the rights of a stockholder of the Company
with respect to the Shares from and after the date that Optionee delivers full
payment of the Exercise Price until such time as Optionee disposes of the
Shares.
 
4.           Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon Optionee and his or her heirs, executors, administrators, successors and
assigns.
 
5.           Arbitration.  Any dispute or claim arising out of or in connection
with this Agreement shall be settled by binding arbitration.  Any such
arbitration shall be conducted in accordance with the Rules of Conciliation and
Arbitration of the American Arbitration Association and shall take place in
Webster, Texas.  The arbitration shall be conducted by one arbitrator; provided
that if the parties cannot agree on a single arbitrator, then the arbitration
shall be conducted by a panel of three arbitrators, one selected by each party
and the third selected by the other two arbitrators.  The determination of the
arbitrator(s) shall be final and binding upon the parties.
 


--------------------------------------------------------------------------------



6.           Governing Law; Severability.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE EXCLUDING
THAT BODY OF LAW PERTAINING TO CONFLICTS OF LAW.  Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
7.           Notices.  Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.
 
8.           Further Instruments.  The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
 
9.           Delivery of Payment.  Optionee herewith delivers to the Company the
full Exercise Price for the Shares.
 
10.           Entire Agreement.  The Plan and Notice of Grant/Option Agreement
are incorporated herein by reference.  This Agreement, the Plan and the Notice
of Grant/Option Agreement constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Optionee with respect to the subject matter hereof.
 
Submitted by:
Accepted by:
   
OPTIONEE:
CYBERONICS, INC.
   
_____________________________________
By:___________________________________
     
Its:___________________________________
   
Address:
Address:
   
______________________________________
100 Cyberonics Blvd.
 
Houston, TX 77058
______________________________________
         



 

2

--------------------------------------------------------------------------------


